Brooke, J.
delivered the opinion of the court, that the contract set out in the declaration did not come within the proviso contained in the fourth section of the statute against buying and selling offices, but was plainly within the three first sections of that statute, and was therefore illegal and voidt and that, therefore, the judgment should be reversed, and judgment entered for the defendants .on the demurrer to the declaration.*
Scott, J. dissented.

 The reporter understood, that the court did not mean to disturb the authority of Sailing v. M’Kinney, 1 Leigh 42.